               Case 2:20-cv-01422-MJP Document 18 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BYRON L PETERS,                                   CASE NO. C20-1422 MJP

11                                  Plaintiff,                ORDER DENYING MOTIONS TO
                                                              APPOINT COUNSEL
12                  v.

13          WILLIAM HANES MONROE JR, KIP
            ANDREW HARBISON, MARK
14          CHRISTIAN GRECO, THE LAW
            OFFICE OF GLASSER AND
15          GLASSER PLC,

16                                  Defendants.

17

18          This matter comes before the Court on Plaintiff’s motions to appoint counsel. (Dkt. Nos.

19   8 and 13.) The Court DENIES Plaintiff’s motion.

20          The Court has discretion to appoint counsel for indigent civil litigants pursuant to 28

21   U.S.C. § 1915(e)(1), but an appointment of counsel should only be granted under “exceptional

22   circumstances.” Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).

23   “A finding of the exceptional circumstances of the plaintiff seeking assistance requires at least an

24   evaluation of the likelihood of the plaintiff's success on the merits and an evaluation of the


     ORDER DENYING MOTIONS TO APPOINT COUNSEL - 1
               Case 2:20-cv-01422-MJP Document 18 Filed 11/25/20 Page 2 of 2




 1   plaintiff's ability to articulate his claims in light of the complexity of the legal issues involved.”

 2   Id. (internal quotations omitted).

 3           Plaintiff has not demonstrated the merits of his claims in his motions for appointment of

 4   counsel, and the Court is unable to find sufficient merit on the face of his complaint to warrant

 5   appointment. (See Dkt. Nos. 1, 8 and 13.) Plaintiff has not presented exceptional circumstances

 6   that would justify the appointment of counsel at this time. Plaintiff’s motions to appoint counsel

 7   is DENIED.

 8           The Court nevertheless recognizes the significant costs in retaining an attorney. While the

 9   Court declines to appoint pro bono counsel in this civil action, the Court directs Plaintiff to the

10   Federal Bar Association’s Federal Civil Rights Legal Clinic. Volunteer attorneys at the Legal

11   Clinic may refer Plaintiff to other community resources. To schedule an appointment, Plaintiff

12   should call (206) 819-5084. The King County Bar Association also operates neighborhood legal

13   clinics that may be able to assist Plaintiff. To schedule an appointment, Plaintiff should call

14   (206) 267-7070.

15           The clerk is ordered to provide copies of this order to all parties and counsel.

16           Dated November 25, 2020.

17                                                           A
                                                             Marsha J. Pechman
18
                                                             United States District Judge
19

20

21

22

23

24


     ORDER DENYING MOTIONS TO APPOINT COUNSEL - 2
